The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on August 16, 2022 is acknowledged.
Claims 6-15 are withdrawn.  Claims 1-5 are under consideration.

Priority:  This application is a 371 of PCT/JP2018/043791, filed November 28, 2018, which claims benefit to foreign application JP 2017-231564, filed December 1, 2017.  A copy of the foreign priority document has been received in the instant application on May 28, 2020 and is not in the English language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH ‘824 (JPH10132824, cited on IDS 07.09.20; translated copy cited herein and provided by EPO).  JPH ‘824 teaches a method for stabilizing hemoglobin comprising bringing together a medium comprising haptoglobin, hemoglobin, and a stool sample (at least paragraphs 0013, 0017, 0028-0030).  JPH ‘824 teaches that in feces there are bacteria and proteolytic enzymes present that denature hemoglobin (at least paragraph 0004).  JPH ‘824 teaches a protective effect can be obtained even in the presence of a fecal component having a strong denaturing/degrading effect on hemoglobin (at least paragraph 0026).
Therefore, JPH ‘824 can be deemed to anticipate at least instant claims 1-2, 4-5.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO ‘958 (WO 2011058958, cited on IDS 07.09.20; translated copy cited herein and provided by Google patents), and evidenced by JPH ‘824 (JPH10132824, cited on IDS 07.09.20; translated copy cited herein and provided by EPO).  WO ‘958 teaches a method for stabilizing a hemoprotein (i.e. hemoglobin) comprising bringing together a solution comprising haptoglobin, hemoglobin, and a stool sample (at least examples 1-15).  As evidenced by JPH ‘824 above, feces contain bacteria and proteolytic enzymes that denature hemoglobin (at least paragraph 0004).
Therefore, WO ‘958 can be deemed to anticipate at least instant claims 1-2, 4-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JPH ‘824 (JPH10132824, cited on IDS 07.09.20; translated copy cited herein and provided by EPO) and  JPH ‘533 (JPH11218533, cited on IDS 07.09.20; translated copy cited herein and provided by EPO).  JPH ‘824 discloses a method for stabilizing hemoglobin comprising bringing together a medium comprising haptoglobin, hemoglobin, and a stool sample (at least paragraphs 0013, 0017, 0028-0030).  
JPH ‘533 discloses that in feces there are bacteria and proteolytic enzymes present that denature hemoglobin (at least paragraph 0004).  JPH ‘533 discloses a method for stabilizing hemoglobin comprising bringing together an enzymatically decomposed product of hemoglobin and a medium comprising stool samples (at least paragraph 0009).  JPH ‘533 discloses a protective effect can be obtained even in the presence of a fecal component having a strong denaturing/degrading effect on hemoglobin (at least paragraph 0022).  JPH ‘533 discloses concentrations of the decomposition product of hemoglobin in the medium is 1 μg/mL or more, including if the stool is 1 mg, the hemoglobin degradation product is 0.1 μg to 100 μg (at least paragraphs 0013-0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising preserving a hemoglobin-haptoglobin complex in the presence of a degradation production of hemoglobin in view of the cited art references (instant claims 1-5).  The motivation to do so is given by the prior art.  JPH ‘824 discloses a method for stabilizing hemoglobin comprising bringing together a medium comprising haptoglobin, hemoglobin, and a stool sample (at least paragraphs 0013, 0017, 0028-0030).  JPH ‘824 and JPH ‘533 disclose stool or fecal samples comprise degradation products of hemoglobin that have a stabilizing effect on hemoglobin.  Therefore, one of ordinary skill would have reasonable motivation to arrive at the claimed method comprising preserving a hemoglobin-haptoglobin complex in the presence of a degradation production of hemoglobin in view of the cited art references.
Regarding instant claims 4-5, JPH ‘824 discloses bringing a stool sample or feces in contact with the medium comprising hemoglobin and haptoglobin (at least paragraphs 0013, 0017, 0028-0030).
Regarding instant claim 3, JPH ‘533 discloses concentrations of the decomposition product of hemoglobin in the medium is 1 μg/mL or more, including if the stool is 1 mg, the hemoglobin degradation product is 0.1 μg to 100 μg (at least paragraphs 0013-0014).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art to arrive at the claimed concentration of degradation product of hemoglobin by routine experimentation because the prior art discloses concentrations of the decomposition product of hemoglobin are variable and have a stabilizing and protective effect.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656